Name: Commission Regulation (EEC) No 1086/88 of 26 April 1988 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 106/16 Official Journal of the European Communities 27. 4. 88 COMMISSION REGULATION (EEC) No 1086/88 of 26 April 1988 fixing the import levies on frozen sheepmeat and goatmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 3939/87 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Commission Regulation (EEC) No 3918/87 (3), as last amended by Regulation (EEC) No 801 /88 ( «); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3918/87 to the quota ­ tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 2 May 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 April 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 183, 16. 7. 1980, p. 1 . (2) OJ No L 373, 31 . 12. 1987, p. 1 .V) OJ No L 369, 29 . 12. 1987, p. 11 . (4) OJ No L 81 , 26. 3 . 1988 , p. 48 . 27. 4, 88 Official Journal of the European Communities No L 106/ 17 ANNEX to the Commission Regulation of 26 April 1988 fixing the import levies on frozen sheepmeat and goatmeat (') (ECU/100 kg) CN code Week No 18 from 2 to 8 May 1988 Week No 19 from 9 to 15 May 1988 Week No 20 from 16 to 22 May 1988 Week No 21 from 23 to 29 May 1988 Week No 22 from 30 May to 5 June 1988 0204 30 00 223,865 220,843 215,960 211,085 201,680 0204 41 00 223,865 220,843 215,960 211,085 201,680 0204 42 10 156,706 154,590 151,172 147,760 141,176 0204 42 30 246,252 242,927 237,556 232,194 221,848 0204 42 50 291,025 287,096 280,748 274,411 262,184 0204 42 90 291,025 287,096 280,748 274,411 262,184 0204 43 00 407,434 401,934 393,047 384,175 367,058 0204 50 51 223,865 220,843 215,960 211,085 201,680 0204 50 53 156,706 154,590 151,172 147,760 141,176 0204 50 55 246,252 242,927 237,556 232,194 221,848 0204 50 59 291,025 287,096 280,748 274,411 262,184 0204 50 71 291,025 287,096 280,748 274,41 1 262,184 0204 50 79 407,434 401,934 . 393,047 384,175 367,058 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82.